DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 11/9/2021, with respect to claims 1, 3-4, 6-7, 9-10, and 12 have been fully considered and are persuasive.  The rejection of claims 1, 4, 7, and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, and 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 4, 7, and 10 have each been recently amended so as to incorporate previously objected to subject matter. For example, independent claim 1 has been amended so as to recite previously objected to claim language stating, “wherein transmitting the PTU beacon, receiving the PRU beacon, and transmitting the power are performed through a frequency region adjacent to a guard band in an industrial scientific medical (ISM) band, and wherein the adjacent frequency region occupies a predetermined band from each of a start frequency and an end frequency of the ISM band.” As was previously stated, it appears as though said limitation, when take into consideration with the claim language in its entirety is directed towards a non-obvious improvement over the prior art of record. Stated another way, 
Claim 1:     A power transmitting unit (PTU) for wireless power transmission (WPT), the PTU comprising:      a communication transceiver connecting a communication link with at least one power receiving unit (PRU) through legacy communication and exchanging parameters necessary for the WPT through the connected communication link; and      a power controller configured to:      transmit, to the PRU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU in a super frame including a plurality of DPSs,     receive a PRU beacon from the PRU, extract a phase difference between a plurality of antennas by analyzing a continuous wave (CW) of the PRU beacon, and      transmit power to the PRU in the allocated DPS in consideration of the phase difference,      wherein transmitting the PTU beacon, receiving the PRU beacon, and transmitting the power are performed through a frequency region adjacent to a guard band in an industrial scientific .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836